Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 1 of 25 Page ID #:204



    1   SEYFARTH SHAW LLP
        Julia N. Sarnoff (SBN 288531)
    2   jsarnoff@seyfarth.com
        Minh N. Vu (pro hac vice pending)
    3   mvu@seyfarth.com
        975 F Street N.W.
    4   Washington, D.C., 20004
        Telephone: (202) 463-2400
    5   Facsimile: (202) 828-5393
    6   SEYFARTH SHAW LLP
        Myra B. Villamor (SBN 232912)
    7   E-mail: mvillamor@seyfarth.com
        2029 Century Park East, Suite 3500
    8   Los Angeles, California 90067-3021
        Telephone: (310) 277-7200
    9   Facsimile: (310) 201-5219
   10   Attorneys for Defendant
        ENTERPRISE RENT-A-CAR
   11   COMPANY OF LOS ANGELES, LLC
   12
                             UNITED STATES DISTRICT COURT
   13
                           CENTRAL DISTRICT OF CALIFORNIA
   14
   15    Shonna Counter,                     Case No. 2:18-cv-10290-GW-AGR
   16                   Plaintiff,           MEMORANDUM OF POINTS
                                             AND AUTHORITIES IN SUPPORT
   17    v.                                  OF DEFENDANT’S MOTION TO
                                             DISMISS PLAINTIFF’S FIRST
   18    Enterprise Rent-A-Car Company       AMENDED COMPLAINT
         of Los Angeles, LLC, a Delaware     PURSUANT TO FRCP 12(B)(1)
   19    Limited Liability Company; and
         Does 1-10,                          [Filed concurrently with Notice of
   20                                        Motion and Motion to Dismiss, Decl. of
                        Defendants.          Paul McGlynn, Decl. of Kelly
   21                                        DeMarchi, Decl. of Jason Perla, Decl.
                                             of Deborah Manson, Decl. of Jesse
   22                                        Brownbey, Decl. of Julia N. Sarnoff,
                                             and Proposed Order]
   23
                                             Hearing Date:   June 17, 2019
   24                                        Time:           8:30 a.m.
                                             Place:          Courtroom 9D
   25                                        Judge:          Hon. George H. Wu
   26                                        Date Action Filed: December 12, 2018
                                             Trial Date: None Set
   27
   28
          MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                      DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 2 of 25 Page ID #:205



    1                                          TABLE OF CONTENTS
    2   I.       INTRODUCTION ......................................................................................... 1
    3   II.      RELEVANT PROCEDURAL HISTORY .................................................. 3
    4   III.     PLAINTIFF’S UNVERIFIED ALLEGATIONS AND
                 DEFENDANT’S CONTRARY EVIDENCE.............................................. 4
    5
                 A.       PLAINTIFF’S ALLEGED VISITS TO ENTERPRISE LA
    6                     CIENEGA IN 2018 ............................................................................... 4
    7            B.       PLAINTIFF’S ALLEGED PATRONAGE OF ANOTHER
                          ENTERPRISE RENT A CAR LOCATION AND DESIRE TO
    8                     RETURN TO ENTERPRISE LA CIENEGA ...................................... 6
    9            C.       PLAINTIFF’S ALLEGED MARCH 13, 2019 VISIT TO
                          ENTERPRISE LA CIENEGA .............................................................. 7
   10
                 D.       ENTERPRISE’S POLICIES AND PROCEDURES FOR
   11                     KEEPING ACCESSIBLE PARKING SPACES CLEAR OF
                          RENTAL CAR INVENTORY ........................................................... 9
   12
        IV.      ARGUMENT ............................................................................................... 11
   13
                 A.       THE APPLICABLE LEGAL STANDARD FOR A MOTION
   14                     TO DISMISS UNDER FRCP 12(B)(I) .............................................. 11
   15            B.       THE AMENDED COMPLAINT MUST BE DISMISSED
                          BECAUSE PLAINTIFF LACKS ARTICLE III STANDING ...... 12
   16
                          1.       Article III Standing Requirements. ........................................ 12
   17
                          2.       Plaintiff Faces No Threat of Imminent Injury. ..................... 12
   18
                          3.       Plaintiff Has Not Suffered a “Concrete and
   19                              Particularized” Injury. ............................................................. 16
   20   V.       THE COURT SHOULD DECLINE TO EXERCISE
                 SUPPLEMENTAL JURISDICTION OVER PLAINTIFF’S STATE
   21            LAW CLAIM. ............................................................................................... 19
   22   VI.      CONCLUSION ............................................................................................ 20
   23
   24
   25
   26
   27
   28
                                                                 i
             MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                         DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 3 of 25 Page ID #:206



    1                                          TABLE OF AUTHORITIES
    2                                                                                                                     Page(s)
    3   Federal Cases
    4   Anderson v. Astrue,
          No. 1: 08–cv–00033–SMS, 2008 WL 4506606 (E.D. Cal. Oct. 7,
    5     2008) ................................................................................................................... 11
    6   Antonio v. Vanareth Kim Yi,
           No. 2:14-CV-04323-SVW-AS, 2015 WL 13603781 (C.D. Cal.
    7      Mar. 4, 2015) .......................................................................................... 14, 15, 19
    8   Carpenter v. Raintree Realty, LLC,
          No. CV 11–06798–RGK, 2012 WL 2579179 (C.D. Cal. July 2,
    9     2012) ................................................................................................................... 19
   10   Chapman v. Pier 1 (U.S.) Imports, Inc.,
          631 F.3d 939 (9th Cir. 2011) .................................................................. 13, 16, 17
   11
        City of Los Angeles v. Lyons,
   12      461 U.S. 95 (1983) ............................................................................................. 12
   13   Feezor v. Patterson,
           896 F. Supp. 2d 895 (E.D. Cal. 2012) ................................................................ 16
   14
        Fortyune v. Am. Multi-Cinema Inc.,
   15     364 F.3d 1075 (9th Cir. 2004) ............................................................................ 12
   16   Hubbard v. 7-Eleven,
          433 F. Supp. 2d 1134 (S.D. Cal 2006) ............................................................... 16
   17
        Imagineering, Inc. v. Kiewit Pacific Co.,
   18     976 F.2d 1303 (9th Cir. 1992) ............................................................................ 19
   19   Krist v. Kolombos Rest. Inc.,
           688 F.3d 89 (2d Cir. 2012) ................................................................................. 18
   20
        Lerma v. NTT McKee Retail Center, LLC,
   21      2011 WL 4948667 (N.D. Cal., Oct. 18, 2011) ................................................... 19
   22   Lujan v. Defenders of Wildlife,
           504 U.S. 555 (1992) ..................................................................................... 12, 16
   23
        Meggs v. MHD Vegas Realty Corp.,
   24     No. 2:14-CV-1798 JCM (CWH), 2016 WL 1048014 (D. Nev. Mar.
          10, 2016) ............................................................................................................. 14
   25
        Midgett v. Tri–Cnty. Met. Trans. Dist. of Or.,
   26     254 F.3d 846 (9th Cir. 2001) .............................................................................. 12
   27
   28
                                                                     ii
          MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                      DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 4 of 25 Page ID #:207



    1   Molski v. EOS Estate Winery,
          No. CV 03-5880-GAF, 2004 WL 3952249 (C.D. Cal. July 14,
    2     2005) ................................................................................................................... 20
    3   Norkunas v. Wynn Resorts Holdings, LLC,
          No. 2:07-cv-00096-RLH-PAL, 2007 WL 2949569 (D. Nev. Oct.
    4     10, 2007), aff’d sub nom. Norkunas v. Wynn Las Vegas, LLC, 343
          F. App’x 269 (9th Cir. 2009) ........................................................................ 13, 14
    5
        O’Connor v. Scottsdale Healthcare Corp.,
    6     871 F. Supp. 2d 900 (D. Ariz. 2012) .................................................................. 18
    7   Pickern v. Best Western Timber Cove Lodge Marina Resort,
           194 F. Supp. 2d 1128 (E.D. Cal. 2002) ........................................................ 19, 20
    8
        Pinnock v. Safino Designs, Inc.,
    9      2007 WL 2462107 (S.D. Cal., Aug. 29, 2007) .................................................. 19
   10   Poway Unified School Dist. v. K.C. ex rel. Cheng,
          2014 WL 129086 (S.D. Cal., Jan. 14, 2014) ...................................................... 16
   11
        Rush v. Denco Enterprises, Inc.,
   12     No. EDCV 11–00030 DOC (DTBx), 2011 WL 1812752 (C.D. Cal.
          May 12, 2011)............................................................................................... 11, 17
   13
        Safe Air for Everyone v. Meyer,
   14      373 F.3d 1035 (9th Cir. 2004) ............................................................................ 11
   15   Spokeo, Inc. v. Robins,
           136 S. Ct. 1540, 194 L. Ed. 2d 635 (2016) ........................................................ 16
   16
        United Mine Workers v. Gibbs,
   17     383 U.S. 715 (1966) ........................................................................................... 20
   18   Vogel v. Sym Properties, LLC,
          No. CV 15-09855-AB (ASX), 2017 WL 4586348 (C.D. Cal. Aug.
   19     4, 2017) ............................................................................................................... 14
   20   Vogel v. Winchell’s Donut Houses Operating Co.,
          LP, 252 F. Supp. 3d 977 (C.D. Cal. 2017) ................................................... 15, 19
   21
        Wander v. Kaus,
   22     304 F.3d 856 (9th Cir. 2002) .............................................................................. 19
   23   Wilson v. Costco Wholesale Corp.,
           426 F. Supp. 2d 1115 (S.D. Cal. 2006) .............................................................. 15
   24
        Federal Statutes
   25
        28 U.S.C. § 1367(a) ................................................................................................. 19
   26
        28 U.S.C. § 1367(c)(2) ............................................................................................ 20
   27
        28 U.S.C. § 1367(c)(3) ............................................................................................ 19
   28
                                                                    iii
          MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                      DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 5 of 25 Page ID #:208



    1   ADA, 42 U.S.C. § 12188 (a)(2)............................................................................... 16
    2   State Statutes
    3   Cal. Civ. Code § 51.................................................................................................. 19
    4   Cal. Civ. Code § 52.................................................................................................. 19
    5   Rules
    6   Fed. R. Civ. P. 12(b)(1) ............................................................................... 1, 3, 4, 11
    7   Constitutional Provisions
    8   U.S. Const. Article III, § 2 ....................................................................................... 12
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                  iv
          MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                      DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 6 of 25 Page ID #:209



    1   I.       INTRODUCTION
    2            Plaintiff Shonna Counter (“Plaintiff”) claims that Defendant Enterprise
    3   Rent-A-Car Company of Los Angeles, LLC (“Defendant") violated Title III of the
    4   Americans with Disabilities Act (“ADA”) and California state law because
    5   employees of the Enterprise Rent A Car location on La Cienega Boulevard in Los
    6   Angeles (“Enterprise La Cienega”) parked rental vehicles in the accessible parking
    7   spaces designated for customers with disabilities. As set forth below, Defendant
    8   mounts a factual attack on Plaintiff’s standing to assert an ADA claim and
    9   maintains that the matter must be dismissed under Federal Rule of Civil Procedure
   10   12(b)(1). Additionally, the Court should decline to exercise supplemental
   11   jurisdiction over Plaintiff’s remaining California state law claim.
   12            In support of this motion, Defendant is submitting five sworn declarations
   13   contesting the allegations in the First Amended Complaint (the “Amended
   14   Complaint”) that pertain to the Plaintiff’s standing and, more specifically, the
   15   likelihood of a future imminent injury. As the Court previously recognized in its
   16   Tentative Ruling on Defendant’s Motion to Dismiss Plaintiff’s Complaint Pursuant
   17   to FRCP 12(b)(1) (Dkt No. 15), Plaintiff cannot, in the face of Defendant’s
   18   evidence, simply rest on her complaint allegations. She must submit affirmative
   19   evidence to establish by a preponderance of the evidence that she does have
   20   standing, and the Court can weigh the credibility of the evidence in making its
   21   determination.
   22            As set forth below, Plaintiff does not have standing to assert a claim under
   23   Title III of the ADA, because she (1) does not face a real and immediate threat of
   24   an injury in fact and (2) the injury she claims to face is not concrete and
   25   particularized.
   26            Plaintiff faces no “real and immediate threat” of an injury because she is not
   27   an Enterprise customer and does not appear to have any reason to patronize
   28
                                                    1
             MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                         DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 7 of 25 Page ID #:210



    1   Enterprise La Cienega in the foreseeable future. Contrary to Plaintiff’s allegations
    2   in the Amended Complaint that she visited Enterprise La Cienega “at least a dozen
    3   times during 2018” and now “uses another Enterprise Rent-A-Car location,”
    4   Defendant has no record of Plaintiff making a reservation at any Enterprise Rent A
    5   Car location in all of Southern California since January 1, 2018. Plaintiff does not
    6   dispute this fact. Instead, she alleges in the Amended Complaint that her alleged
    7   caregiver made reservations on her behalf at another Enterprise Rent A Car
    8   location. Defendant disputes this claim and submits evidence that none of the
    9   caregiver’s reservations listed Plaintiff as a driver or co-signer. Moreover, even if
   10   Plaintiff were a legitimate Enterprise customer, which Defendant disputes, the
   11   Amended Complaint still fails to allege that Plaintiff has any definite and concrete
   12   plans to visit Enterprise La Cienega in the future, or why she would even need to
   13   rent a car from this Enterprise location.
   14            The Amended Complaint also fails to allege facts sufficient to show that
   15   Plaintiff experienced a “concrete and particularized” injury. To show a concrete
   16   and particularized injury, plaintiffs in ADA Title III cases must identify the
   17   specific barriers to access they encountered and explain how each barrier affected
   18   them personally. The Amended Complaint does not identify how the alleged
   19   barriers in the accessible parking spaces prevented Plaintiff from renting a vehicle
   20   from Enterprise La Cienega, nor does Plaintiff allege that she actually needed an
   21   accessible parking space during her alleged visits to the property. To the contrary,
   22   Plaintiff claims that her car was totaled in February 2018 and that she went to
   23   Enterprise La Cienega in 2018 with the intention of renting a replacement vehicle.
   24   This suggests that she did not drive herself to the Enterprise La Cienega, in which
   25   case she could have been dropped off at the accessible entrance to the Property and
   26   avoided the need for an accessible parking space altogether. Furthermore,
   27   Plaintiff’s allegation that she returned to Enterprise La Cienega “at least a dozen
   28
                                                    2
          MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                      DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 8 of 25 Page ID #:211



    1   times during 2018” undermines her claim that she was deterred from visiting the
    2   business or injured by the accessible parking barriers she allegedly encountered.
    3            Plaintiff’s new allegations concerning a March 13, 2019 visit to Enterprise
    4   La Cienega also do not establish a “real and immediate” threat of an injury in fact.
    5   Plaintiff alleges that during this visit she observed a rental vehicle parked in an
    6   accessible parking space. This vehicle, however, displayed a parking placard, as
    7   established by the sworn declaration of the employee who was working on that
    8   date and sought to interact with the man who was taking photos of the vehicle.
    9   Plaintiff’s additional claim that she was harassed and chased off the property by an
   10   Enterprise La Cienega employee is unsubstantiated, and contradicts the same
   11   employee’s sworn statement that no such exchange took place and Plaintiff was
   12   not even present.
   13            For the foregoing reasons, Plaintiff cannot establish by a preponderance of
   14   the evidence that this Court has subject matter jurisdiction over her ADA claim and
   15   it must be dismissed. The Court should also exercise its discretion to decline
   16   supplemental jurisdiction over her California state law claim.
   17   II.      RELEVANT PROCEDURAL HISTORY
   18            Plaintiff filed the initial Complaint on December 4, 2018 asserting that
   19   Enterprise La Cienega’s alleged practice of parking rental cars in the accessible
   20   parking spaces for customers violated the ADA and California state law.
   21   (“Complaint,” Dkt. No. 1.) In response, Defendant mounted a factual attack on
   22   Plaintiff’s standing and moved to dismiss the case under FRCP 12(b)(1). See
   23   “Defendant’s Motion to Dismiss Plaintiff’s Complaint Pursuant to FRCP
   24   12(b)(1),” Dkt. No. 10. Defendant supported its factual attack with sworn
   25   declarations which contradicted Plaintiff’s unsubstantiated allegations, including
   26   but not limited to her claimed visits to the property and desire to rent a car in the
   27   future from Enterprise La Cienega. Id. Curiously, in opposing Defendant’s
   28
                                                   3
          MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                      DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 9 of 25 Page ID #:212



    1   motion, Plaintiff did not file a sworn declaration or any other admissible evidence.
    2   See “Plaintiff’s Opposition to Defendants’ Motion to Dismiss,” Dkt. No. 12. After
    3   Defendant filed its reply brief pointing out that Plaintiff had failed to produce any
    4   evidence to meet her burden of establishing this Court’s jurisdiction,1 the Court
    5   agreed that standing had not been established but stated in its tentative ruling that it
    6   would give Plaintiff a chance to submit such evidence after the normal briefing
    7   cycle had closed. See “Tentative Ruling on Defendant’s Motion to Dismiss
    8   Plaintiff’s Complaint Pursuant to FRCP 12(b)(1),” Dkt. No. 16.
    9            Despite the Court’s observation that Plaintiff had not submitted any
   10   evidence to support her standing, Plaintiff did not submit a declaration or other
   11   evidence. Instead, she filed an unverified Amended Complaint. As set forth
   12   below, Plaintiff’s standing cannot be based on the allegations of the Amended
   13   Complaint when Defendant has introduced substantial evidence showing that
   14   Plaintiff lacks standing. Plaintiff must either present her own evidence in her
   15   opposition to this motion, or face a dismissal of her claims.
   16   III.     PLAINTIFF’S UNVERIFIED ALLEGATIONS AND
                 DEFENDANT’S CONTRARY EVIDENCE
   17
                 A.    PLAINTIFF’S ALLEGED VISITS TO ENTERPRISE LA
   18                  CIENEGA IN 2018
   19            Plaintiff alleges that she has a mobility disability and drives a van that has a
   20   disability placard issued by the state of California. (First Amended Complaint
   21   (“Am. Compl.”) ¶ 1.) She claims that her car was totaled in a car accident in
   22   February 2018, and that thereafter she “had a need and desire to rent vehicles from
   23   Enterprise.” (Am. Compl. ¶ 13.)
   24            Plaintiff alleges that she went to Enterprise La Cienega “at least a dozen
   25   times during 2018” with the desire to rent a vehicle. (Am. Compl. ¶ 13.) Plaintiff
   26   claims that Enterprise La Cienega does have accessible parking spaces, but
   27   1
         See “Defendant’s Reply Brief in Support of Motion to Dismiss Plaintiff’s
   28   Complaint Pursuant to FRCP 12(b)(1),” Dkt. No. 13.
                                              4
            MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                        DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
        56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 10 of 25 Page ID #:213



     1   Defendant “park[s] rental inventory in these spaces on a regular and consistent
     2   basis” and thereby impedes the accessible spaces’ use by customers with
     3   disabilities. (Am. Compl. ¶ 16.) Plaintiff alleges that she complained about rental
     4   vehicles being parked in the accessible parking spaces to Enterprise La Cienega
     5   employees and to a customer service representative on Defendant’s customer
     6   service telephone line, but that her complaints were ignored. (Am. Compl. ¶¶ 18,
     7   21.)
     8            In response to Plaintiff’s unsubstantiated allegations regarding her alleged
     9   2018 visits to Enterprise La Cienega, Defendant submits with this motion a sworn
    10   declaration stating that Enterprise has no record of Plaintiff reserving or renting a
    11   vehicle from Enterprise La Cienega or any other Enterprise Rent A Car location in
    12   Southern California since January 1, 2018. See Exhibit A, Declaration of Paul
    13   McGlynn (“McGlynn Decl.”) at ¶¶ 7-10.2
    14            Defendant also has no record of Plaintiff making any complaints about rental
    15   vehicles being parked in the accessible parking spaces at Enterprise La Cienega.
    16   Defendant searched its customer service telephone line records (which go back 90
    17   days) for any complaints made by Plaintiff, but these searches of Defendant’s
    18   customer service telephone line records did not return any results.3 See McGlynn
    19   Decl. at ¶ 11. The Branch Rental Manager of Enterprise La Cienega, who is
    20   responsible for monitoring and addressing customer complaints concerning
    21
         2
    22     Defendant conducted a thorough search of the 2018-2019 reservation and rental
         records for all Enterprise Rent A Car locations in Southern California and did not
    23   find a single reservation or rental under the name “Shonna Counter.” Defendant
         also searched its reservation and rental records for variations on Plaintiff’s name,
    24   and was unable to find any reservations or rentals under those names. See
         McGlynn Decl. at ¶¶ 7-8.
    25   3
           Defendant searched Google for possible phone numbers for Plaintiff, so that it
    26   could search its customer service telephone line records (which go back 90 days)
         for any complaints made by Plaintiff. See McGlynn Decl. at ¶ 9. Defendant found
    27   five telephone numbers associated with the name “Shonna Counter,” but searches
         of Defendant’s customer service telephone line records for these numbers did not
    28   return any results. See McGlynn Decl. at ¶¶ 9, 11.
                                                  5
             MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                         DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 11 of 25 Page ID #:214



     1   Enterprise La Cienega, is also unaware of any in-person complaints made by
     2   Plaintiff concerning rental vehicles parked in the accessible spaces. See Exhibit B,
     3   Declaration of Jason Perla (“Perla Decl.) at ¶ 4.
     4            Defendant further notes that the Amended Complaint does not identify how
     5   the alleged barriers in the accessible parking spaces actually precluded Plaintiff
     6   from renting a vehicle from Enterprise La Cienega. Plaintiff does not state that she
     7   required an accessible parking space during her dozen or more alleged visits to
     8   Enterprise La Cienega in 2018, or that she drove herself during these visits.
     9   Indeed, Plaintiff claims that on one occasion an employee told her he could move
    10   the rental vehicles out of the parking spaces if Plaintiff needed to use them (Am.
    11   Compl. ¶ 18), but that she subsequently managed “to squeeze by the rental cars
    12   parked in the parking spaces and access aisle reserved for persons with disabilities,
    13   [and] went inside the Enterprise to get a manager.” (Am. Compl. ¶ 19.)
    14            B.    PLAINTIFF’S ALLEGED PATRONAGE OF ANOTHER
                        ENTERPRISE RENT A CAR LOCATION AND DESIRE TO
    15                  RETURN TO ENTERPRISE LA CIENEGA
    16            Plaintiff claims that “because of the parking situation at Enterprise [La
    17   Cienega],” she “now reluctantly uses another Enterprise Rent-A-Car that is not
    18   conveniently located.” (Am. Compl. ¶ 33.) Plaintiff does not claim that she
    19   personally has made any reservations at another Enterprise Rent A Car location.
    20   Instead, she claims that Garry Kann, her “approved In-Home Supportive Services
    21   provider,” rented a vehicle on Plaintiff’s behalf from another Enterprise Rent A
    22   Car location on five occasions in 2018 and 2019. (Am. Compl. ¶ 34.)
    23            In response to these unverified allegations, Defendant submits evidence with
    24   this motion showing that Mr. Kann’s reservations at another Enterprise Rent A Car
    25   location were made in his own name, and that Plaintiff was not listed as a second
    26   driver on any of these reservations. See McGlynn Decl. at ¶¶ 12-17, and Exhibits
    27   1-5 thereto. Indeed, there is no indication that Mr. Kann’s reservations related to
    28
                                                     6
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 12 of 25 Page ID #:215



     1   Plaintiff in any way, or to the alleged car accident that supposedly precipitated
     2   Plaintiff’s need for a rental vehicle in February 2018. The reservation records
     3   show that Mr. Kann told Enterprise that he required a rental vehicle for the
     4   “weekend” and “errands.” Id. at ¶¶ 15-16, and Exhibits 3-4 thereto. Moreover,
     5   Mr. Kann paid for the reservations himself which not be standard practice if the
     6   rental was needed because of a car accident. Id. at ¶¶ 13-17, and Exhibits 1-5
     7   thereto. Mr. Kann’s rental records further indicate that he is an employee of an
     8   investment banking firm, calling into question his alleged role as Plaintiff’s official
     9   caregiver. Id. at ¶¶ 15-16, and Exhibits 3-4 thereto.
    10            Plaintiff claims that due to Enterprise La Cienega’s convenient location, she
    11   “would love to go to this Enterprise location” and that she “will return to
    12   Enterprise [La Cienega] to avail herself of its goods or service once the barriers are
    13   removed.” (Am. Compl. ¶¶ 33, 39.) However, the Amended Complaint does not
    14   indicate why Plaintiff would want or need to rent a vehicle from the Enterprise La
    15   Cienega more than a year (15 months) after her February 2018 car accident, or why
    16   Plaintiff would want to rent from Enterprise Rent A Car, as opposed to some other
    17   car rental company. Plaintiff simply states that “Enterprise would be Plaintiff’s
    18   first choice to rent a vehicle were the barriers removed,” and that “if the barriers
    19   are not removed, the plaintiff will face unlawful and discriminatory barriers again.”
    20   (Am. Compl. ¶ 39.)
    21            C.    PLAINTIFF’S ALLEGED MARCH 13, 2019 VISIT TO
                        ENTERPRISE LA CIENEGA
    22
                  Plaintiff alleges that she visited Enterprise La Cienega on March 13, 2019,
    23
         “to see for herself whether Defendants were still parking vehicles in spaces
    24
         reserved for persons with disabilities.” (Am. Compl. ¶ 24.) Plaintiff alleges that
    25
         during this visit, she observed a rental vehicle parked in an accessible space and
    26
         that she took a photo of the improperly parked rental vehicle. (Am. Compl. ¶¶ 25-
    27
         26.) Plaintiff claims that an Enterprise La Cienega employee saw her take the
    28
                                                    7
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 13 of 25 Page ID #:216



     1   photo, and that the employee “screamed obscenities at Plaintiff” and “chased” her
     2   when she tried to leave the premises. (Am. Compl. ¶¶ 27-30.) Plaintiff claims the
     3   employee’s conduct was “morally offensive.” (Am. Compl. ¶ 32.)
     4            Defendant disputes Plaintiff’s unverified allegations concerning the events
     5   of March 13, 2019, and encloses with this motion a declaration from the Enterprise
     6   La Cienega employee who witnessed a man taking photos of a vehicle parked in an
     7   accessible space on March 13, 2019. See Exhibit C, Declaration of Jesse
     8   Brownbey (“Brownbey Decl.”) at ¶¶ 5-8. Mr. Brownbey saw this man drive into
     9   the Enterprise La Cienega parking lot, jump out of his black vehicle, and take a
    10   photo of a vehicle that was parked in one of the accessible parking spaces. Id. at ¶
    11   5. After taking the photo, the man immediately got back into his vehicle and
    12   started driving in Mr. Brownbey’s direction towards the exit of Enterprise La
    13   Cienega. Id. The man did not appear to be an Enterprise customer, and Mr.
    14   Brownbey did not see a woman or anyone else with the man. Id.
    15            When Mr. Brownbey saw the man take the photo, he immediately went to
    16   the vehicle parked in the accessible space and observed that there was a disability
    17   parking placard hanging from the vehicle’s rear-view mirror. Id. at ¶ 6. After Mr.
    18   Brownbey saw the disability parking placard, he noticed that the man who took the
    19   photo was parked in his vehicle at a stop light just outside of the Enterprise La
    20   Cienega parking lot. Id. at ¶ 7. Given the man’s haste in taking the photo, Mr.
    21   Brownbey suspected that the man had not seen the disability placard. Id. Mr.
    22   Brownbey walked to the passenger-side of the man’s vehicle and asked the man
    23   through his passenger-side window if he had forgotten to take a photo of the
    24   disability placard. Id. Mr. Brownbey did not raise his voice or scream obscenities
    25   at any point during this exchange. The man did not respond, and drove away as
    26   soon as the light turned green. Id. Mr. Brownbey did not see anyone else in the
    27   vehicle with the man. Id.
    28
                                                    8
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 14 of 25 Page ID #:217



     1            As soon as the man drove away, Mr. Brownbey returned to the vehicle in the
     2   accessible parking space and took a photo of the vehicle’s license plate and the
     3   disability parking placard hanging from the vehicle’s rear-view window. Id. at ¶ 8.
     4   Mr. Brownbey’s personally authenticated photos of the vehicle accompany this
     5   motion. Id. at ¶ 8, and Exhibit 2 thereto.
     6            D.    ENTERPRISE’S POLICIES AND PROCEDURES FOR
                        KEEPING ACCESSIBLE PARKING SPACES CLEAR OF
     7                  RENTAL CAR INVENTORY
     8            Plaintiff alleges that Defendant has “absolutely no policy of prohibiting
     9   employees from using the parking spaces marked and reserved for persons with
    10   disabilities for rental inventory vehicles.” (Am. Compl. ¶ 17.)
    11            In response to Plaintiff’s unsubstantiated allegation, Defendant submits
    12   sworn declarations which describe Enterprise’s commitment to complying with the
    13   ADA and to providing excellent customer service to all individuals, including
    14   individuals with disabilities. See Exhibit D, Declaration of Kelly DeMarchi
    15   (“DeMarchi Decl.”) at ¶ 4. Defendant has implemented a policy which specifically
    16   prohibits all Enterprise Rent A Car employees in Southern California (including
    17   employees of Enterprise La Cienega) from parking rental vehicles in accessible
    18   parking spaces and the access aisles serving those accessible spaces (the
    19   “Accessible Parking Policy”). Id. at ¶ 5. The Accessible Parking Policy states:
    20                   It is our company policy to not stage cars in our
                        accessible parking spaces nor park vehicles on the blue
    21                  path of travel striping on the lot.
    22                   Do not allow customers to park rental cars in an
                        accessible space or access aisle unless he or she has a
    23                  disabled person parking placard.
    24                         - If a customer who does not have a disabled
                               person parking placard happens to return a rental
    25                         and parks in an accessible space, please move the
                               vehicle promptly.
    26
                               - If a customer who does not have a disabled
    27                         person parking placard parks his or her own car in
    28
                                                      9
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 15 of 25 Page ID #:218



     1                        the accessible space or access aisle, inform the
                              customer that the car must be moved immediately.
     2
                              - If the customer cannot be found, have the car
     3                        towed.
     4   See DeMarchi Decl. at ¶ 5, and Exhibit 2 thereto.
     5            Defendant’s Human Resources Generalist Manager for the Los Angeles
     6   Metro Area circulated the Accessible Parking Policy to Enterprise La Cienega
     7   employees in an email memorandum dated February 7, 2019. 4 Id. at ¶ 6, and
     8   Exhibit 3 thereto. This memorandum reminded Enterprise La Cienega employees
     9   that accessible parking spaces and access aisles may only be used by customers
    10   who display a disabled person parking placard, and that the accessible parking
    11   spaces and access aisles must otherwise be kept entirely clear of cars or any other
    12   obstructions at all times. Id. All Enterprise La Cienega employees were required
    13   to sign a copy of the Accessible Parking Policy acknowledging that they
    14   understand and will comply with the Policy. See Exhibit E, Declaration of
    15   Deborah Manson (“Manson Decl.) at ¶ 5, and Exhibit 1 thereto.
    16            Since implementing the Accessible Parking Policy, the Branch Rental
    17   Manager of Enterprise La Cienega has closely monitored the accessible parking
    18   spaces at the property and confirmed that the Policy is being followed by
    19   Enterprise La Cienega employees. See Perla Decl. at ¶ 7. Photos of the accessible
    20   parking spaces taken by the Branch Rental Manager on February 11, 13, 15, and
    21   18, 2019, and on May 9 and 10, 2019 indicate that the Policy is being followed.
    22   See id. at ¶¶ 7-14, and Exhibits 3-9 thereto.
    23
    24
    25
    26
         4
    27    The Accessible Parking Policy was distributed to all Enterprise Rent A Car
         employees in Southern California, including employees of the Enterprise La
    28   Cienega.
                                                10
             MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                         DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 16 of 25 Page ID #:219



     1   IV.      ARGUMENT
     2            A.    THE APPLICABLE LEGAL STANDARD FOR A MOTION TO
                        DISMISS UNDER FRCP 12(B)(I)
     3
                  Under Federal Rule of Civil Procedure 12(b)(1), a complaint must be
     4
         dismissed if the Court lacks subject matter jurisdiction to adjudicate the claims. A
     5
         motion to dismiss for lack of subject-matter jurisdiction under Federal Rule of
     6
         Civil Procedure 12(b)(1) may be either “facial” or “factual.” Safe Air for Everyone
     7
         v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A facial attack is based on the
     8
         premise that the allegations in the complaint, accepted as true, are insufficient to
     9
         invoke federal jurisdiction. Id. By contrast, in a factual attack, “the challenger
    10
         disputes the truth of the allegations that, by themselves, would otherwise invoke
    11
         federal jurisdiction.” Id. When a defendant factually challenges the plaintiff's
    12
         assertion of jurisdiction, a court does not presume the truthfulness of the plaintiff's
    13
         allegations and may consider evidence extrinsic to the complaint. Id. “In a factual
    14
         attack, the Court may consider evidence presented on the jurisdictional issue,
    15
         weigh the evidence, and rule on that issue, resolving factual disputes if necessary.”
    16
         Anderson v. Astrue, No. 1: 08–cv–00033–SMS, 2008 WL 4506606 at *1 (E.D. Cal.
    17
         Oct. 7, 2008).
    18
                  “Once subject matter jurisdiction is challenged, the burden of proof is placed
    19
         on the party asserting that jurisdiction exists.” Rush v. Denco Enterprises, Inc.,
    20
         No. EDCV 11–00030 DOC (DTBx), 2011 WL 1812752 (C.D. Cal. May 12, 2011).
    21
         Accordingly, the court presumes lack of subject matter jurisdiction until the
    22
         plaintiff proves otherwise. Id.
    23
                  By this motion, Defendant is making a factual challenge to Plaintiff’s
    24
         standing and the Court’s jurisdiction over this case. In support of its motion,
    25
         Defendant submits sworn declarations and authenticated documents which
    26
         contradict Plaintiff’s allegations in the Amended Complaint. Thus, it is now
    27
    28
                                                    11
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 17 of 25 Page ID #:220



     1   Plaintiff’s burden to produce evidence that the Court has subject matter jurisdiction
     2   over this action.
     3            B.    THE AMENDED COMPLAINT MUST BE DISMISSED
                        BECAUSE PLAINTIFF LACKS ARTICLE III STANDING
     4
                        1.     Article III Standing Requirements.
     5
                  An element of subject matter jurisdiction is the existence of standing, which
     6
         is required to satisfy Article III’s case or controversy requirement. See U.S. Const.
     7
         art. III, § 2. In order “to satisfy Article III’s standing requirements, a plaintiff must
     8
         show (1) she has suffered an ‘injury in fact’ that is (a) concrete and particularized
     9
         and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly
    10
         traceable to the challenged action of the defendant; and (3) it is likely, as opposed
    11
         to merely speculative, that the injury will be redressed by a favorable decision.”
    12
         Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
    13
                  Where, as here, the basis of federal court jurisdiction is Title III of the ADA
    14
         which only provides for injunctive relief, a plaintiff must also show she faces a
    15
         “real and immediate threat of repeated injury.” Fortyune v. Am. Multi-Cinema
    16
         Inc., 364 F.3d 1075, 1081 (9th Cir. 2004) (quoting O’Shea v. Littleton, 414 U.S.
    17
         488, 496 (1974)) (emphasis added). Past illegal conduct alone is insufficient to
    18
         give rise to an actual or imminent injury. See City of Los Angeles v. Lyons, 461
    19
         U.S. 95, 102 (1983); Midgett v. Tri–Cnty. Met. Trans. Dist. of Or., 254 F.3d 846,
    20
         850 (9th Cir. 2001).
    21
                        2.     Plaintiff Faces No Threat of Imminent Injury.
    22
                  Plaintiff faces no “real and immediate threat” of an injury because the
    23
         Amended Complaint fails to allege any “definite and concrete plans” to visit the
    24
         Enterprise La Cienega in the future or even a need for a rental vehicle (such that
    25
         Plaintiff would have a need to visit the Enterprise La Cienega in the first place).
    26
         The Amended Complaint also fails to allege any deterrence injury because Plaintiff
    27
         has not shown that she would have a desire and reason to visit Enterprise La
    28
                                                    12
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 18 of 25 Page ID #:221



     1   Cienega in the future. As the Ninth Circuit has made clear, “some day
     2   intentions—without any description of concrete plans, or indeed even any
     3   specification of when the some day will be—do not support a finding of actual or
     4   imminent injury” sufficient to establish standing. Norkunas v. Wynn Resorts
     5   Holdings, LLC, No. 2:07-cv-00096-RLH-PAL, 2007 WL 2949569 at *1 (D. Nev.
     6   Oct. 10, 2007) (internal quotations and citations omitted), aff'd sub nom. Norkunas
     7   v. Wynn Las Vegas, LLC, 343 F. App'x 269 (9th Cir. 2009). Even when a plaintiff
     8   claims that she is deterred from visiting a non-compliant public accommodation,
     9   the plaintiff still has to show that she would have a desire and reason to visit the
    10   non-compliant accommodations but for the known barriers. Chapman v. Pier 1
    11   (U.S.) Imports, Inc., 631 F.3d 939, 954 (9th Cir. 2011).
    12            Plaintiff claims that she “had a need and desire to rent vehicles from
    13   Enterprise” because her car was totaled in a car accident in February 2018 (Am.
    14   Compl. ¶ 13), but the Amended Complaint fails to explain why she still needs a
    15   rental vehicle more than a year after the alleged car accident. Moreover, although
    16   Plaintiff claims that she visited Enterprise La Cienega at least twelve times in 2018
    17   and that she now uses another Enterprise Rent A Car location that is less
    18   conveniently located (Am. Compl. ¶¶ 13, 33), Enterprise has no record of Plaintiff
    19   having a reservation at any Enterprise Rent A Car location in all of Southern
    20   California since January 1, 2018. See McGlynn Decl. at ¶¶ 7-10. Plaintiff does not
    21   dispute this fact, but says in the Amended Complaint that her caregiver made
    22   reservations on her behalf at another Enterprise Rent A Car location.
    23            Plaintiff’s allegation that her caregiver made reservations on her behalf
    24   cannot be reconciled with Defendant’s records showing that Plaintiff is not
    25   identified as a driver on any of her caregiver’s reservations. See McGlynn Decl. at
    26   ¶¶ 12-17, and Exhibits 1-5 thereto. Defendant’s records also indicate that the
    27   caregiver’s rentals had nothing to do with Plaintiff or a car accident. Id. Thus,
    28
                                                    13
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 19 of 25 Page ID #:222



     1   Plaintiff’s claim that “[g]iven its location and options, plaintiff will continue to
     2   desire to patronize Enterprise” (Am. Compl. ¶ 49) is not supported by any
     3   evidence, and Plaintiff’s ADA claim must be dismissed for lack of standing. See
     4   Vogel v. Sym Properties, LLC, No. CV 15-09855-AB (ASX), 2017 WL 4586348,
     5   at *4 (C.D. Cal. Aug. 4, 2017) (“Where there is ‘no regular pattern of patronizing
     6   [defendant’s business],’ however, courts have dismissed for lack of standing.”)
     7   (citing to Jones v. Sears Roebuck & Co., No. 2:05-cv-0535-MCE-KJM, 2006 WL
     8   3437905, at *4 (E.D. Cal. Nov. 28, 2006)); Antonio v. Vanareth Kim Yi, No. 2:14-
     9   CV-04323-SVW-AS, 2015 WL 13603781, at *3 (C.D. Cal. Mar. 4, 2015) (plaintiff
    10   failed to show that his assertion of deterrence was not merely hypothetical as the
    11   plaintiff had no history of patronizing the defendant’s business and he failed to
    12   explain why he would return if it was ADA compliant).5
    13            Even if Plaintiff were a legitimate Enterprise Rent A Car customer, the
    14   Amended Complaint’s vague allegations that “Plaintiff would love to go to this
    15   Enterprise” (Am. Compl. ¶ 35) and “will return to Enterprise to avail herself of its
    16   goods or services once the barriers are permanently removed” (Am. Compl. ¶ 39)
    17   do not establish the deterrence injury required to establish standing under the
    18   ADA. See, e.g., Norkunas, 2007 WL 2949569, at *1, aff'd sub nom. 343 F. App'x
    19   269 (no imminent injury despite plaintiffs’ claim that they had a desire to return to
    20   the defendant’s casino in the future and that they had visited Las Vegas at least
    21   once a year); Vogel, 2017 WL 4586348, at *2 (“Plaintiff claims he ‘encountered
    22   barriers (both physical and intangible),’ and that ‘[h]e continues to be deterred
    23   from visiting the Shopping Center because of the future threats of injury created by
    24
         5
    25     See also Meggs v. MHD Vegas Realty Corp., No. 2:14-CV-1798 JCM (CWH),
         2016 WL 1048014 (D. Nev. Mar. 10, 2016) (granting motion to dismiss where
    26   plaintiff “visited” the hotel “numerous times,” yet did not allege “a single date or
         time that he was a patron and stayed overnight,” suggesting he merely drove by
    27   and had no concrete plans to return; past patronage bears on intended future
         patronage; merely alleging an intent to return is insufficient to show danger of
    28   imminent injury).
                                                  14
             MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                         DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 20 of 25 Page ID #:223



     1   these barriers.’ . . . These statements are conclusory and insufficient to establish
     2   Plaintiff is currently deterred from visiting the Shopping Center.”); Antonio, 2015
     3   WL 13603781, at *3 (“Plaintiff lacks evidence of genuine deterrence. Plaintiff’s
     4   only evidence is his statement that the steps deterred him from returning, and he
     5   would patronize Kev’s if it was ADA compliant. This conclusory statement, by
     6   itself, is insufficient to establish standing.”); Wilson v. Costco Wholesale Corp.,
     7   426 F. Supp. 2d 1115, 1120 (S.D. Cal. 2006) (“Plaintiff’s lack of concrete plans, or
     8   indeed of any specification of when he will return to the Store, do not support a
     9   finding of an ‘actual or imminent’ injury as required by law.”). Plaintiff’s
    10   allegation that she has been to the La Cienega Location twelve times also clearly
    11   contradicts any claim that she is deterred from going to this property.
    12            Plaintiff’s allegations concerning her March 13, 2019 visit to the Property
    13   also do not support a finding that Plaintiff faces a future injury. As described
    14   above, Defendant has proactively implemented an Accessible Parking Policy
    15   which prohibits employees from parking rental vehicles in the accessible parking
    16   spaces at Enterprise La Cienega (DeMarchi Decl. at ¶¶ 5-6), and the Accessible
    17   Parking Policy has been effective. See Perla Decl. at ¶¶ 7-14, and Exhibits 3-9
    18   thereto. Indeed, on Plaintiff’s alleged March 13, 2019 visit to Enterprise La
    19   Cienega, a rental car displaying an disability parking placard occupied the
    20   accessible parking space. See Brownbey Decl. at ¶ 8, and Exhibit 2 thereto.
    21   Accordingly, in combination with the fact that Plaintiff has not patronized
    22   Enterprise Rent A Car in the past, there is no real and imminent threat that Plaintiff
    23   will encounter barriers in the accessible parking spaces in the future, and there is
    24   also no injunctive relief to be had by Plaintiff under the ADA. See, e.g., Vogel v.
    25   Winchell's Donut Houses Operating Co., LP, 252 F. Supp. 3d 977, 985 (C.D. Cal.
    26   2017) (dismissing the plaintiff’s ADA claim because defendant had corrected the
    27
    28
                                                    15
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 21 of 25 Page ID #:224



     1   alleged ADA violations in the accessible parking spaces and access aisles,
     2   rendering the plaintiff’s claim moot).6
     3                  3.    Plaintiff Has Not Suffered a “Concrete and
                              Particularized” Injury.
     4
                  The Amended Complaint also fails to allege facts sufficient to show that
     5
         Plaintiff experienced a concrete and particularized injury as required for Article III
     6
         standing. Establishing injury in fact requires a plaintiff to show that he or she
     7
         suffered an injury, defined as an “an invasion of a legally protected interest,”
     8
         which is both particular to the individual and “concrete.” Lujan, 504 U.S. at 560.
     9
         As the Supreme Court held in Spokeo, a “concrete” injury is “real” rather than
    10
         “abstract,” and is not “automatically satisfie[d] . . . whenever a statute grants a
    11
         person a statutory right and purports to authorize that person to sue to vindicate
    12
         that right.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549, 194 L. Ed. 2d 635
    13
         (2016).
    14
                  The Ninth Circuit has also applied this requirement of concreteness in
    15
         disability access lawsuits. In Chapman v. Pier 1 (U.S.) Imports, Inc., the Ninth
    16
         Circuit explained that a person with disability suffers an injury in fact when he
    17
         “encounter[s] a barrier” at a place of public accommodation “that deprives him of
    18
         full and equal enjoyment of the facility due to his particular disability.” Chapman,
    19
         631 F.3d at 944. The Court held that Chapman failed to allege an injury because
    20
         his complaint did not state how the barriers in the defendant’s store affected his
    21
    22   6
           See also Feezor v. Patterson, 896 F. Supp. 2d 895, 901, fn. 4 (E.D. Cal. 2012)
    23   (“Because injunctive relief is the only remedy available under the ADA, 42 U.S.C.
         § 12188 (a)(2), when an alleged ADA violation is remedied, it renders a pending
    24   ADA claim moot.”); Hubbard v. 7-Eleven, 433 F. Supp. 2d 1134, 1145 (S.D. Cal
         2006) (“Because the only relief available under the ADA is injunctive, the fact that
    25   alleged barrier has been remedied renders the issue moot.”); Poway Unified School
         Dist. v. K.C. ex rel. Cheng, 2014 WL 129086 at *4-5 (S.D. Cal., Jan. 14, 2014)
    26   (dismissing claims for lack of standing where injunctive relief sought was
         “premised on past harms” and there were no allegations that plaintiff “might at
    27   some point be subject to the…same policies and actions such that any live
         controversy warranting…injunctive relief exists.”).
    28
                                                   16
             MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                         DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 22 of 25 Page ID #:225



     1   specific disability so as to deny him the full and equal access that would satisfy the
     2   injury in fact requirement (i.e., that he personally suffered discrimination under the
     3   ADA on account of his disability). Id. at 954-55. See also Rush, 2011 WL
     4   1812752, at *2 (to establish standing, “[a] plaintiff must identify the barriers that
     5   she personally encountered, connect to barriers to her disability, and state the
     6   manner in which the barriers impeded her full and equal enjoyment of the
     7   facility.”)
     8            Plaintiff’s allegations here are similarly deficient. While the Amended
     9   Complaint alleges that Plaintiff has a mobility disability and that the Enterprise La
    10   Cienega improperly used its accessible parking spaces to store rental car inventory
    11   (Am. Compl. ¶¶ 1, 16), the Amended Complaint does not identify how these
    12   alleged parking barriers actually impeded her from renting a vehicle from
    13   Enterprise La Cienega. Notably, Plaintiff does not allege that she needed an
    14   accessible parking space during her dozen or more visits to the Enterprise La
    15   Cienega. To the contrary, Plaintiff claims that her car was totaled in February
    16   2018 and that she went to Enterprise with the intention of renting a new vehicle.
    17   (Am Compl. ¶ 13.) This allegation suggests that she did not drive herself to the
    18   Enterprise La Cienega, in which case she could have been dropped off at the
    19   accessible entrance to the property and would not have needed to use the accessible
    20   parking space. In fact, she says in the Amended Complaint that she managed to
    21   squeeze by the rental cars parked in the accessible parking spaces and go inside the
    22   Enterprise La Cienega, even though an employee told Plaintiff he could move the
    23   rental vehicles out of the parking spaces if Plaintiff needed to use them. (Am.
    24   Compl. ¶¶ 18-19.) Plaintiff also fails to explain why she returned to the Enterprise
    25   La Cienega “at least a dozen times during 2018” despite the barriers she claims to
    26   have encountered. (Am. Compl. ¶ 13.) These inconsistent allegations all point to
    27   the fact that Plaintiff was not actually injured by the alleged barriers in the
    28
                                                   17
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 23 of 25 Page ID #:226



     1   accessible parking spaces, and that she did not truly intend to patronize Enterprise
     2   La Cienega.
     3            Plaintiff’s new allegations concerning her March 13, 2019 visit to Enterprise
     4   La Cienega also do not establish a past or future injury. As explained above, the
     5   vehicle parked in the accessible space had a disability placard and the space was
     6   being used properly by an Enterprise La Cienega customer. See Brownbey Decl. at
     7   ¶ 8, and Exhibit 2 thereto. Moreover, there is no evidence to support the allegedly
     8   “morally offensive” conduct of an Enterprise La Cienega employee, or that
     9   Plaintiff was even present at the property on March 13, 2019. See id. at ¶¶ 5-7.
    10   But even if an Enterprise La Cienega employee was rude to Plaintiff, which
    11   Defendant vigorously disputes, this would not constitute a violation of the ADA.
    12   As many courts have held, the ADA does not impose a civility code. See, e.g., ,
    13   Krist v. Kolombos Rest. Inc., 688 F.3d 89, 97 (2d Cir. 2012) (restaurant owners
    14   who yelled at the plaintiff for bringing her service animal to their restaurant and
    15   ordered plaintiff to leave the premises did not violate the ADA because “the ADA
    16   does not impose a civility code”); O’Connor v. Scottsdale Healthcare Corp., 871
    17   F. Supp. 2d 900, 904 (D. Ariz. 2012) (delay and unpleasantness experienced by
    18   plaintiff caused by hospital security guard’s repeated demand that plaintiff register
    19   her service dog, threat to call the police to arrest her, and order to exit the hospital
    20   while he consulted with a supervisor was “too minor an injury to confer standing
    21   under the ADA”).
    22            The foregoing authorities make clear that in order to establish an injury in
    23   fact, Plaintiff must identify not only the barriers that she encountered, but also the
    24   manner in which those barriers precluded her from enjoying the goods or services
    25   at Enterprise La Cienega. As it stands, Plaintiff’s Amended Complaint fails to
    26   allege facts showing that the alleged parking barriers prevented her from using the
    27
    28
                                                    18
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 24 of 25 Page ID #:227



     1   accessible parking spaces or renting a vehicle at Enterprise La Cienega. Therefore,
     2   Plaintiff does not have standing to bring her ADA claim.
     3   V.       THE COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
                  JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIM.
     4
                  Jurisdiction over Plaintiff’s California state law claim in this case rests upon
     5
         supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).7 (Am. Compl. ¶ 11).
     6
         Once a federal court has dismissed a plaintiff’s federal law claims, it has discretion
     7
         to dismiss the plaintiff’s state law claims as well. 28 U.S.C. § 1367(c)(3); see also
     8
         Vogel v. Winchell's Donut Houses Operating Co., LP, 252 F. Supp. 3d 977, 986
     9
         (C.D. Cal. 2017) (dismissing plaintiff’s state law claims for damages after
    10
         dismissing plaintiff’s ADA claim); Pickern v. Best Western Timber Cove Lodge
    11
         Marina Resort, 194 F. Supp. 2d 1128, 1133 (E.D. Cal. 2002) (same).
    12
                  In determining whether to dismiss supplemental state law claims, the court
    13
         considers factors of economy, convenience, fairness, and comity. Imagineering,
    14
         Inc. v. Kiewit Pacific Co., 976 F.2d 1303, 1309 (9th Cir. 1992). Barring unusual or
    15
         extraordinary circumstances, the consideration of these factors typically results in
    16
         the court declining to exercise jurisdiction over the supplemental claims. See, e.g.,
    17
         Vogel, 252 F. Supp. 3d at 986; Antonio, 2015 WL 13603781, at *3 (declining to
    18
         exercise jurisdiction over plaintiff’s state law claims after ADA claim was
    19
         dismissed for failure to show injury); Lerma v. NTT McKee Retail Center, LLC,
    20
         2011 WL 4948667 at *5 (N.D. Cal., Oct. 18, 2011) (dismissing supplemental
    21
         ADA-related state law claims after finding plaintiff’s ADA-claims moot); Pinnock
    22
         v. Safino Designs, Inc., 2007 WL 2462107 at *4 (S.D. Cal., Aug. 29, 2007)
    23
         (“Given the disparity in terms of comprehensiveness of the remedy sought, state
    24
         7
    25     Plaintiff’s state law claims do not present a federal question. See Wander v.
         Kaus, 304 F.3d 856, 859-60 (9th Cir. 2002) (holding that ADA-based state law
    26   claims seeking damages do not give rise to federal question jurisdiction);
         Carpenter v. Raintree Realty, LLC, No. CV 11–06798–RGK (MRWx), 2012 WL
    27   2579179, at *2 (C.D. Cal. July 2, 2012) (“The mere fact that the Unruh Act
         incorporates violations of the ADA does not give [the] Court federal question
    28   jurisdiction over Plaintiff's state law claim.”).
                                                     19
             MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                         DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
Case 2:18-cv-10290-GW-AGR Document 23-1 Filed 05/10/19 Page 25 of 25 Page ID #:228



     1   law claims substantially predominate over the ADA for purposes of 28 U.S.C. §
     2   1367(c)(2).”); Molski v. EOS Estate Winery, No. CV 03-5880-GAF, 2004 WL
     3   3952249, at *4 (C.D. Cal. July 14, 2005) (declining to exercise jurisdiction over
     4   state law claims after ADA claim was dismissed; court noted that plaintiff's ADA
     5   claim was merely a “jurisdictional hook” into federal court, but the “predominant
     6   focus” of the lawsuit was his damages under his state-law claims); Pickern, 194 F.
     7   Supp. 2d at 1133.
     8            In this case, the issues of comity and fairness strongly favor dismissal of the
     9   remaining state law claims. See United Mine Workers v. Gibbs, 383 U.S. 715, 726
    10   (1966) (“[n]eedless decisions of state law should be avoided both as a matter of
    11   comity and to promote justice between the parties, by procuring for them the surer-
    12   footed reading of the law.”). Plaintiff’s state law claim rests solely upon an
    13   interpretation of state law, and there are no “unusual or extraordinary
    14   circumstances” that would justify remaining in federal court. Accordingly,
    15   Plaintiff’s state law claim should be dismissed.
    16   VI.      CONCLUSION
    17            For the foregoing reasons, Defendant respectfully requests that the Court
    18   dismiss Plaintiff’s ADA claim and decline to exercise supplemental
    19   jurisdiction over Plaintiff’s state law claim.
    20
          DATE: May 10, 2019                             SEYFARTH SHAW LLP
    21
    22
                                                         By: /s/ Julia N. Sarnoff
    23                                                       Julia N. Sarnoff
                                                             Minh N. Vu
    24
                                                             Attorneys for Defendant
    25                                                       ENTERPRISE RENT-A-CAR
                                                             COMPANY OF LOS
    26                                                       ANGELES, LLC
    27
    28
                                                    20
           MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO
                       DISMISS; CASE NO. 2:18-CV-10290-GW-AGR
         56778686v.2
